1 A. Douglas Mastroianni (150438)
2 doug@admlaw.co
     609 Deep Valley Dr., Suite 200
3 Rolling Hills Estates, CA 90274

4 Tel.: (213) 915-7316

5 Attorneys for Plaintiff Lincoln Transportation                        JS-6
     Services, Inc..
6

7

8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10

11
       LINCOLN      TRANSPORTATION             NO. 2:19-cv-02314-JFW-MAA
12     SERVICES, INC.,    a California
       Corporation,
13                                             NOTICE OF SETTLEMENT AND
                           Plaintiff,          STIPULATION AND PROPOSED
14                                             ORDER OF DISMISSAL
               v.
15
       HAPAG-LLOYD (America) LLC, a
16     Delaware Limited Liability Company
       Whose Members are Citizens of New
17     Jersey, Georgia, Florida, Illinois;
       and Texas; HAPAG-LLOYD
18     CONTAINER LINE GMBH, a
       German Corporation,
19
                           Defendants.
20

21

22

23

24

25

26

27

28
     NOTICE OF SETTLEMENT AND STIPULATION AND PROPOSED ORDER OF DISMISSAL
     PAGE 1
 1           STIPULATION AND PROPOSED ORDER OF DISMISSAL
 2

 3            1. The parties have settled their claims and crossclaims;
 2            2. The settlement terms have been fully effectuated;
 5            3. The parties request that the court enter a dismissal of the
 6       claims and crossclaims with prejudice.
 7
     Dated: November 4, 2019                            MASTROIANNI LAW FIRM
 8

 9                                                      By: /s/ A. Douglas Mastroianni
                                                        A. Douglas Mastroianni
10                                                      Attorney for Plaintiff
11                                                      Lincoln Transportation
                                                        Services, Inc.
12

13       Dated: November 4, 2019                        COZEN O’CONNOR
14
                                                        By: /s/ David A. Shimkin
15                                                      David A. Shimkin
                                                        Attorney for Defendants Hapag-Lloyd
16
                                                       (America) LLC and Hapag-Lloyd AG1
17
18                                   PROPOSED ORDER
19
             Good Cause Appearing, the complaint and crossclaim are dismissed
20

21   with prejudice.
22
23
     Date: November 6, 2019
24

25                                               ___________________________
                                                 United States District Court
26

27   1
          Pursuant to Local Rule 5-4.3.4(a)(2)(i) the filer hereby certifies that the content of this
   document is acceptable to counsel for defendants who have authorized plaintiff’s counsel to affix
28 defense counsel’s electronic signature above.

     NOTICE OF SETTLEMENT AND STIPULAITON AND PROPOSED ORDER OF DISMISSAL                     PAGE 2
